Citation Nr: 0323701	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a 50 percent rating for post-traumatic 
stress disorder (PTSD) from March 30, 1998 to September 12, 
2000. 

2.  Entitlement to a rating higher than 70 percent for the 
PTSD beginning on September 13, 2000. 

3.  Entitlement to an increased (compensable) rating for 
impotence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In a January 1999 decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from March 30, 1998.  The RO also granted service 
connection for impotence and assigned a noncompensable (i.e., 
0 percent) rating for it effective May 27, 1998.  In another 
decision in December 2001, the RO increased the rating for 
the PTSD from 30 to 50 percent, but with a different 
effective date of December 15, 2000.  More recently, in July 
2002, the RO again increased the rating for the PTSD, 
this time from 50 to 70 percent, and again with a different 
effective date of September 13, 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, as the veteran has not 
withdrawn his claim for an increased rating for his PTSD 
under 38 C.F.R. § 20.204, this issue remains in appellate 
status.  And the specific periods where higher ratings are 
still at issue are indicated on the cover page.

Unfortunately, though, the claim for a rating higher than 70 
percent for the PTSD as of September 13, 2000, must be 
REMANDED to the RO for further development.  The other 
claims, however, will be decided.




FINDINGS OF FACT

1.  The veteran has been apprised of the type of evidence 
needed to support his claims at issue, and all relevant 
evidence necessary for an equitable disposition of these 
claims has been obtained.  

2.  During the period from March 30, 1998 to September 12, 
2000, the veteran's PTSD was manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as recurrent nightmares, flashbacks, 
sleep disturbance, anxiety, irritability, depression, 
intrusive thoughts, a restricted range of affect, and Global 
Assessment of Functioning (GAF) scores ranging from 50-60.  

3.  He did not have symptoms of suicidal ideation, 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting his ability to be independent, spatial 
disorientation, or neglect of personal appearance or hygiene, 
and he was oriented to person, place, and time.  

4.  There is no evidence of penile deformity associated with 
the veteran's 
service-connected erectile dysfunction (impotency).  


CONCLUSIONS OF LAW

1.  The criteria were met for a 50 percent rating, but no 
more, for the PTSD during the period from March 30, 1998 to 
September 12, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

2.  The criteria are not met for a compensable rating for the 
impotence.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, DC 7522 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It is applicable to all claims filed on 
or after the date of its enactment, November 9, 2000, or 
filed before that date and not yet final.  This new law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and representative, if any, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.   

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  For example, 
the discussions in the January 1999 rating decision, the June 
2000 rating decision, the September 2000 statement of the 
case, the December 2001 rating decision, the January 2002 
supplemental statement of the case, the July 2002 rating 
decision, the August 2002 supplemental statement of the case, 
and the January 2003 supplemental statement of the case 
informed the veteran of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  Additionally, letters dated in 
April and December 2002 from the RO informed the veteran of 
the enactment of the VCAA, VA's duty to notify, VA's duty to 
assist in obtaining evidence, what the evidence must show for 
entitlement, when and where to send pertinent information, 
what VA had done to assist the claims, and how to contact VA 
for additional assistance.  Specifically, the RO informed him 
that it would obtain any VA or other Federal records that he 
identified.  

Those documents cited above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the statement of the case 
and several supplemental statements of the case.  And the 
basic requirements for establishing his entitlement to higher 
ratings for his PTSD and impotence have remained unchanged-
despite the change in the law with respect to the preliminary 
duties to notify and assist.  The Board finds, then, that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  Additionally, the RO attempted to obtain all 
relevant evidence identified by the veteran as to his 
service-connected disabilities.  The Board is not aware of 
any relevant evidence that has not been obtained.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of his claims is 
required.  


II.  Factual Background

The pertinent facts in this case may be briefly described.  
The veteran's Certificate of Discharge or Release from Active 
Duty (DD Form 214) indicates that he received the Vietnam 
Service Medal, the National Defense Service Medal, the Combat 
Infantryman Badge, the Vietnam Campaign Medal with device 60, 
and the Purple Heart.  The service medical records do not 
disclose any complaint or diagnosis of a psychiatric or 
genitourinary disorder.  

Post service treatment records, including VA as well as 
private treatment reports, dated from 1974 to 1996, reflect 
treatment primarily for hemorrhoids and hypertension.  These 
records do not reflect any clinical findings or treatment for 
PTSD or impotence.  

The veteran filed his initial claim for service connection 
for PTSD (on VA Form 21-4138) in April 1998.  Submitted in 
support of his claim were private treatment reports, dated 
from June 1996 to March 1998, which show that the veteran 
received treatment for several disabilities.  During a 
clinical visit in December 1997, it was noted that the 
veteran had noticed a gradual increased sense of depression 
and some sleep disturbance at night where he wakes up after 
falling asleep and having bad nightmares.  He was concerned 
that he may have post-traumatic stress syndrome related to 
his experience in Vietnam years ago.  Medication was 
prescribed for the sleep problems.  When seen in March 1998, 
the veteran reported that he was sleeping better at night but 
occasionally felt nervous.  The impression was depression and 
possible post-traumatic stress syndrome that seemed to be 
better on current medicine.  

The records indicate that the veteran was seen in his private 
doctors office on May 27, 1998, with a complaint of priapism.  
It was noted that he had had a prolonged erection the 
previous day, and he had been taking the Trazodone for one 
month, and his erection started the morning of his office 
visit and continued the whole day and was starting to cause 
significant discomfort, primarily in the penile and rectal 
areas.  He also reported having a difficult time urinating as 
well.  The examiner reported the presence of an erection 
during the examination.  The veteran was sent to the 
emergency room of the nearest hospital, where he underwent 
aspiration of the nonclotting blood and intracarvenous 
injection of epinephrine.  During a subsequent clinical visit 
in July 1998, the veteran stated that he was unable to obtain 
an erection.  In that report, Dr. Edward B. Eadie noted that 
the procedure to reduce the priapism resulted in an inability 
for the veteran to have an erection; examination revealed a 
knot at the site of the previous injection.  Dr. Eadie 
indicated that the veteran would be prescribed Viagra.  

The veteran underwent a VA psychiatric examination in July 
1998, at which time it was noted that he was injured during 
his second tour of duty in Vietnam in 1968.  He indicated 
that he had suffered from emotional problems since 1968; 
however, the symptoms had become increasingly disabling and 
stressful; he described flashbacks and nightmares.  He also 
stated that, often following a nightmare when he awakens, he 
experiences a compulsive behavior because of the frightening 
nightmares.  He also reported suffering from insomnia because 
of difficulty falling asleep as well as early morning 
awakening and difficulty returning back to sleep.  He 
reported becoming somewhat aloof and withdrawn, seeing 
himself as being somewhat of a "loner."  On mental status 
examination, the veteran was able to relate in a logical and 
coherent sequence.  Associations were intact.  There was no 
evidence of any thought disorders or psychotic process.  
Affect was variable.  Initially there was some degree of 
anxiety, which the examiner thought was related to the 
interview situation itself.  There was no evidence of any 
underlying severe depression.  Actually, mood was quite 
labile and appropriate.  No ideas of reference.  There were 
some somatic preoccupations.  No hallucinations and he denied 
hallucinations in the past.  No suicidal thoughts or feelings 
were noted.  He was oriented in all spheres.  No memory 
deficit for recent or past memory.  The pertinent diagnosis 
was PTSD, currently stable and in remission.  The GAF score 
was 55-60.  The examiner indicated that, although the veteran 
was suffering from some symptoms of PTSD, it was his opinion 
that they were relatively mild.  

The veteran also underwent a psychological evaluation in 
September 1998.  Following a mental status evaluation, the 
examiner stated that the stressors that the veteran 
experienced while in combat in Vietnam occurred more than 
thirty years ago.  He stated that all of the medical evidence 
reviewed and the findings from the present examination 
indicate that the veteran's current disorder was linked to 
the stressors he experienced in Vietnam.  The pertinent 
diagnoses were PTSD, chronic with delayed onset; and 
depressive disorder, NOS, and R/O major depressive 
episode/disorder.  The veteran was assigned a GAF score of 
50, which indicates a serious impairment in social 
functioning.  

Received in December 1999 were VA outpatient treatment 
reports, dated from July 1998 to October 1999, which show 
that the veteran continued to receive clinical attention and 
treatment for impotence and PTSD symptoms.  During a clinical 
visit in July 1998, it was noted that the veteran suffered 
from recurrent nightmares, flashbacks, intrusive thoughts, 
avoidance of crowds, avoidance of thoughts about traumatic 
events in Vietnam, restricted affect, detachment from others, 
irritability, and generalized anxiety.  He also reported 
anger outbursts that led to damage to his property as well as 
to striking his wife a year ago.  The veteran also reported 
episodes of depressed mood and vague suicidal thoughts, but 
he has never tried to harm himself.  The pertinent diagnosis 
was PTSD, chronic.  When seen in September 1999, the veteran 
attributed the increase in symptoms of PTSD to becoming more 
angry and frustrated over chronic sexual problems related to 
side effects from Trazodone.  Reportedly, his spouse 
continues to be frustrated over his difficulty functioning 
sexually, and the veteran stated that he leaves for work 
angry much of the time and has become more isolative there, 
and having more difficulty concentrating on his job.  The 
diagnoses were PTSD, chronic and Adjustment disorder, mixed.  
Additional VA treatment records, dated from September 1998 to 
November 1999, reflect ongoing evaluation and treatment for 
PTSD and problems associated with impotency.  

Also received in December 1999 was a statement from the 
veteran's wife, wherein she reported that his impotence has 
had a tremendous burden on their marriage.  She reported the 
problems associated with his impotency, including the added 
stress to their marriage.  She also reported that the veteran 
had problems with nightmares, difficulty with crowds, and 
social withdrawal.  

The veteran was afforded a VA psychiatric evaluation in 
January 2000, at which time it was noted that the veteran was 
responsible and went to work on a regular basis.  He 
preferred to be by himself.  On mental status examination, it 
was noted that the veteran was dressed appropriately.  He was 
cooperative.  He was alert and oriented in all spheres.  
While the veteran reported feeling a little frustrated, the 
examiner failed to detect any significant depression.  He was 
goal oriented and focused.  No scattered thoughts were noted.  
As a result of the problem with Trazodone and being impotent, 
the veteran's marriage has been affected.  His memory was 
good and judgment and insight were fair.  The diagnosis was 
PTSD, chronic; and adjustment disorder with anxiety, chronic.  
A GAF score of 50 was assigned.  The examiner stated that the 
impotence either was a result of the adjustment disorder-
and, therefore, was psychological, or the impotence was 
psychological and led to the Adult Adjustment disorder.  It 
was recommended that the veteran continue to receive 
individual and marriage therapy.  

The veteran was also afforded an examination for evaluation 
of impotency in February 2000.  He indicated that he tried 
psychological counseling and Viagra, but that did not help.  
He reported getting some results with the use of a pump; 
however, he noted that this was very inconvenient.  He 
indicated that his impotency has strained his marital 
relationship.  He had no history of anemia, fever, weight 
loss, or any systemic or constitutional signs or symptoms.  
Inspection and palpation of the penis revealed no 
abnormalities.  There were no gross deformities.  
Erectile power was markedly reduced, by history.  Testes 
descended and normal bilaterally with normal consistency, 
size, and without atrophy.  Epidymis and spermatic cord was 
normal.  Urinalysis, Electrolyte panel, and BUN were normal.  
The diagnosis was impotence.  The examiner stated that the 
veteran is able to care for himself and able to perform all 
activities of daily living.  Unfortunately, his impotence is 
not likely to be cured and continued use of the pump, 
although not completely satisfactory, with probably remains 
his best bet.  

Of record is a report of psychological evaluation performed 
by Joseph R. Scotti, PhD, dated in December 2000, wherein it 
was noted that the veteran was actively involved in treatment 
and appeared to be benefiting from such.  The veteran 
reported a number of symptoms that were consistent with a 
diagnosis of PTSD; his symptoms included: re-experiencing 
(i.e. intrusive thoughts and distress at reminders), 
increased arousal (episodes of irritability and anger, 
concentration/memory problems, and sleep difficulties), and 
avoidance (i.e., of thoughts, situations, and people) are 
equally prominent.  Following a clinical interview and 
testing, the examiner explained that the results were highly 
consistent with a diagnosis of PTSD, chronic and major 
depression.  He also noted that the results suggested a 
severe level of PTSD symptoms at this time, a level at which 
there was a significant interference with multiple areas of 
daily functioning, including work, family and social.  The 
diagnostic impression was PTSD, chronic, moderate to severe, 
related to exposure to war-zone stressors; and major 
depression, recurrent, severe.  A GAF score of 40 was 
assigned.  

Additional VA treatment records, dated from October 1999 to 
March 2002, reflect ongoing evaluation and treatment for PTSD 
and problems associated with impotency.  


III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule)-which is based upon 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 38 C.F.R. § 4.1 (2002) requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 (2002) requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating is to be 
assigned.  



The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

When a veteran timely appeals the rating initially assigned 
for his disability, just after establishing his entitlement 
to service connection for it, VA must consider his claim in 
this context.  And this, in turn, requires determining 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  The fact that the RO 
already has assigned different ratings for the PTSD for 
different periods of time is essentially the same thing as 
"staging" the ratings for this condition.  And only one of 
those specifically defined periods is currently at issue-
that being the severity of the PTSD from March 30, 1998 to 
September 12, 2000.  The veteran indicated in his substantive 
appeal that he only wants a 50 percent rating for this 
specific period, an increase from his current 30 percent 
rating.  Consequently, since the Board will grant his claim 
for a higher rating (to 50 percent) during this entire 
period, there in turn is no need to further discuss the 
implications of the Fenderson decision because it is 
inconsequential.  Note, however, that his claim for a higher 
rating for his impotence is not governed by Fenderson.  
Rather, the present level of disability due to this condition 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  



A.  Entitlement to a 50 Percent Rating during the Period from 
March 30, 1998 to September 12, 2000.

As noted earlier, the veteran filed his initial claim of for 
service connection for PTSD in March 1998.  Effective 
November 7, 1996, before his claim was filed, VA's Rating 
Schedule, 38 C.F.R. Part 4, was amended with regard to rating 
mental disorders, including PTSD.  61 Fed. Reg. 52695 (1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
was filed after the regulatory change occurred, only the new 
criteria apply.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991); VAOPGCPREC 3-2000 (Apr. 10, 2000).  

During the period in question, the veteran's PTSD was 
evaluated as 30 percent disabling under Diagnostic Code 
(Code) 9411.  38 C.F.R. § 4.130.  Under the general rating 
formula for mental disorders, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  



A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating would be assigned when there is gross 
impairment in thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

The GAF score is a scaled rating reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  A GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Conversely, a GAF score of 
51 to 60 is indicative of only moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  And a GAF score of 61 to 70 is indicative 
of even less functional impairment, some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The Board notes that the assignment of 
the GAF score expresses the extent of impairment due to the 
manifestations identified.  The examiner is in the best 
position to assess the degree of the veteran's impairment. 
This evidence may not be ignored.  The Court, in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  

During the period in question, a review of the records 
reveals that the veteran suffered from frequent nightmares, 
flashbacks, and intrusive thoughts of his wartime 
experiences.  He was irritable, hypervigilant and withdrawn 
from others.  He had trouble sleeping.  He avoided stimuli 
that reminded him of his wartime experiences, and he had 
outbursts of anger.  His only significant contact with others 
was his relationship with his spouse and children.  While the 
evidence also shows that he was oriented, alert, goal 
directed and without suicidal or homicidal ideation, he still 
suffered from PTSD-related depression and anxiety, and the 
history indicates that these symptoms had a significant 
impact on his life.  Indeed, during a clinical evaluation in 
September 1998, the psychologist noted that that the veteran 
had experienced exacerbations of his depression and anxiety 
during the period in question as a result of his impotency 
problem.  Moreover, the veteran's GAF scores, which ranged 
from 50 to 60, were also indicative of some moderate-to-
serious social and occupational impairment.  See Richard v. 
Brown, 9 Vet. App. 266 (1996).  So after resolving all 
reasonable doubt in his favor, he satisfied the requirements 
for a 50 percent rating for his PTSD from March 30, 1998 to 
September 12, 2000.  38 C.F.R. §§ 4.3, 4.7.  

A rating higher than 50 percent, however, was not warranted 
for the PTSD during this period in question.  According to 
the report of the VA psychiatric examination in January 2000, 
the veteran was well groomed.  He did not have any 
hallucinations and he was not suicidal.  Also, his affect was 
appropriate and he was fully oriented in all spheres and 
focused.  As noted above, the symptoms required for a 70 
percent rating include suicidal ideation, near-continuous 
panic, neglect of personal hygiene and spatial 
disorientation.  Since these symptoms were not shown during 
the examinations from March 1998 to September 2000, there is 
no basis for assigning a rating higher than 50 percent for 
that time frame.


B.  Entitlement to a Compensable Rating for the Impotence

As previously mentioned, in a private treatment report dated 
in July 1998 Dr. Eadie confirmed the surgical procedure the 
veteran underwent to reduce his priapism unfortunately 
resulted in his inability to have an erection.  It also was 
determined this condition was caused by a reaction to 
Trazodone, which had been prescribed for his service-
connected PTSD.  Consequently, a January 1999 rating decision 
granted service connection for impotence and assigned a 
noncompensable rating using Diagnostic Code 7522, which 
requires deformity of the penis with loss of erectile power 
for a higher 20 percent rating.  Bear in mind also that the 
veteran already has been awarded special monthly compensation 
(SMC) for loss of use of a creative organ.  So the fact that 
he has relationship and other social problems stemming from 
his impotence, to a large extent, already has been taken into 
account in his monthly stipend.  There is no claim currently 
before the Board, incidentally, concerning his SMC.  Rather, 
the sole question before the Board is whether a compensable 
rating should be assigned for his impotence.  So the 
functional impairment from that, and that alone, is the 
dispositive issue.

The February 2000 VA examination noted a history of impotence 
which developed as a side effect of medication prescribed for 
PTSD in May 1998; the veteran told the examiner that taking 
Viagra had not helped.  He stated that he gets some results 
with the use of a pump; however, he stated that device is 
very inconvenient.  On examination, inspection and palpation 
of the penis revealed no abnormalities.  Although the 
examiner noted a history of markedly reduced erectile power, 
there were no gross penile deformities-as required for a 
higher 20 percent rating.  The veteran's genitalia were 
normal.  So his impotence, in and of itself, is not 
sufficient to grant a 20 percent rating under DC 7522, and 
the criteria for a compensable rating under this code have 
not been met.  

Evaluation of the veteran's impotence under other potentially 
applicable Diagnostic Codes would not be more beneficial to 
him in the absence of the symptoms required for a higher 
rating.  For example, under Diagnostic Code 7520, a 30 
percent rating requires removal of half or more of the penis.  
This is not the situation in this particular case.  Also, 
under Diagnostic Code 7521, a 20 percent rating requires 
removal of the glans, which, too, has not occurred.  So after 
consideration of all of the evidence, the Board finds that 
the preponderance of it is against the claim.  And because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

There is no competent evidence of record indicating the 
veteran's disabilities have caused marked interference with 
his employment (meaning beyond that contemplated by his 
current ratings) or otherwise rendered impractical the 
application of the regular schedular standards by, for 
example, necessitating frequent period of hospitalization 
(i.e., inpatient care).  Thus, there is no basis for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  See, too, Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).  


ORDER

A higher 50 percent rating is granted for the PTSD for the 
period from March 30, 1998 to September 12, 2000, subject to 
the laws and regulations governing the payment of VA 
compensation.  

The claim for a compensable rating for the impotence is 
denied.




REMAND

Also on appeal is the claim for a rating higher than 70 
percent for the PTSD for the period from September 13, 2000, 
to the present.  When, as here, the veteran alleges that his 
disability has worsened, a new examination is required 
if there is insufficient evidence of record to make this 
determination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Since the veteran was last examined for compensation purposes 
several years ago, in 2000, another examination is needed to 
determine the current severity of his PTSD.  See 38 U.S.C. 
§ 5103A(d); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  His more recent progress notes, etc., do not contain 
sufficient information to properly rate this disability.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (citing 
Proscelle v. Derwinski, 2 Vet. App 629 (1992)) (when the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claim and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following development and 
consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to a rating higher 
than 70 percent for his PTSD as of 
September 13, 2000.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as well as 
the implementing regulations, are fully 
complied with and satisfied.  This 
includes notifying the veteran in writing 
of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be obtained by VA on his 
behalf.  See Charles, 16 Vet. App. at 
373-75; Quartuccio, 16 Vet. App at 186-
87.

2.  The RO also should ask the veteran 
whether he has received treatment for his 
PTSD since March 2002.  If so, after 
obtaining the necessary releases, the RO 
should contact the named medical 
providers, VA as well as non-VA, and 
request copies of all previously 
unobtained medical records.  Any and all 
VA treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  All records obtained 
should be associated with the other 
evidence in the claims file.  

3.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to evaluate the current 
severity of his PTSD.  Complete 
psychological tests should be conducted.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner to become 
familiar with the veteran's pertinent 
medical history.  Based on the 
examination and study of the case, the 
examiner should provide detailed 
descriptions of all current 
symptomatology of the veteran's PTSD, and 
include a discussion of his social and 
industrial inadaptability/occupational 
and social impairment.  The examiner 
should comment on whether manifestations 
of the veteran's service-connected PTSD 
include gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.  The examiner should also assign a 
GAF score and indicate what the score 
means.  Discuss the rationale for all 
opinions expressed.  

4.  Review the claims file and ensure 
that all development actions, including 
the psychiatric examination, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  
38 C.F.R. § 4.2 (2002) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then readjudicate the veteran's claim 
for a rating higher than 70 percent for 
his PTSD as of September 13, 2000.  If 
his claim is denied, send him and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



